Case 1:17-cv-01937-DDD-NYW Document 72 Filed 11/16/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:17-cv-01937-DDD-NYW

  MICHEAL BACA, POLLY BACA, and ROBERT NEMANICH,
       Plaintiffs,
  v.

  COLORADO DEPARTMENT OF STATE,
      Defendant.


                                      JOINT STATUS REPORT

         Plaintiffs Micheal Baca, Polly Baca, and Robert Nemanich, and Defendant, the Colorado

  Department of State, submit this Joint Status Report in response to the Court’s minute order

  [Doc. 71] enter October 19, 2020.

         The parties have conferred regarding the issues raised in the Court’s October 19, 2020

  minute order. The parties believe that the U.S. Supreme Court’s opinions in Chiafalo v.

  Washington, 140 S. Ct. 2316 (2020), and Colo. Dep’t of State v. Baca, 140 S. Ct. 2316 (Mem.)

  (2020), resolve all issues and claims raised in the Plaintiffs’ Second Amended Complaint [Doc.

  38-1]. The parties therefore believe that the Court should enter final judgment for the Colorado

  Department of State and close the case.
Case 1:17-cv-01937-DDD-NYW Document 72 Filed 11/16/20 USDC Colorado Page 2 of 3




        Respectfully submitted this 16th day of November, 2020.


                                           Counsel for Defendant

                                           PHILIP J. WEISER
                                           Attorney General

                                           s/ Grant T. Sullivan
                                           GRANT T. SULLIVAN, 40151*
                                           Assistant Solicitor General
                                           LEEANN MORRILL, 38742*
                                           First Assistant Attorney General

                                           Public Officials Unit / State Services Section
                                           Ralph L. Carr Colorado Judicial Center
                                           1300 Broadway, 6th Floor
                                           Denver, Colorado 80203
                                           Telephone: 720 508-6349 / 6159
                                           FAX: 720 508-6041
                                           E-Mail: grant.sullivan@coag.gov;
                                             leeann.morrill@coag.gov
                                           *Counsel of Record


                                           Counsel for Plaintiffs

                                           s/ Lawrence Lessig___________
                                           Lawrence Lessig
                                           1563 Massachusetts Ave.
                                           Cambridge, MA 01238
                                           617-496-8853
                                           lessig@this.is


                                           s/ Jason Wesoky____________
                                           Jason Wesoky
                                           1331 17th St. Suite 800
                                           Denver, CO 80202
                                           303-623-9133
                                           jason.w@hamiltondefenders.org




                                              2
Case 1:17-cv-01937-DDD-NYW Document 72 Filed 11/16/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2020, I served a true and complete copy of the
  foregoing JOINT STATUS REPORT upon all parties through ECF:

  Jason Wesoky
  1331 17th Street, Ste. 800
  Denver, CO 80202

  Lawrence Lessig
  1563 Massachusetts Ave.
  Cambridge, MA 01238

  Attorney for Plaintiffs


                                                     s/ Xan Serocki




                                                 3
